Citation Nr: 0212178	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-11 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service from November 1942 to 
September 1945.

This appeal is from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board of Veterans' Affairs remanded this case in April 
2001.  The purpose of the remand has been accomplished, and 
the case is again before the Board.  While in remand status, 
an appeal from the denial of an increased disability rating 
for schizophrenia was resolved by the award of a 100 percent 
disability rating.  The RO terminated the appeal because the 
100 percent rating constituted the maximum relief provided by 
law for the veteran's claim.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) ("the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded").  The 
issue is moot, and the Board does not address it further in 
this decision.


FINDINGS OF FACT

1.  The veteran was wounded in combat in World War II, and 
was the recipient of the Combat Infantry Badge and the Purple 
Heart Medal.

2.  The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.304(f) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.150(a) (2001).  The veteran did not need any forms to 
prosecute the claim on appeal.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA letters 
of April 1999 and of March and May 2001 notified the veteran 
of the information and evidence necessary to substantiate his 
claim and of which information and evidence he must provide 
and of which information and evidence VA would attempt to 
obtain on his behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
The veteran's submission of a declaration and description of 
events in combat alleged to have precipitated PTSD and of 
documentation of awards and decorations for participation in 
combat rendered moot the necessity to obtain certain evidence 
otherwise necessary to substantiate his claim.  VA obtained 
all other evidence of which it had notice.  Therefore, VA had 
no duty to notify the veteran of a failure to obtain 
evidence.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,631-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(e)).

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  VA provided the veteran the 
necessary examination in April 2002.  The report included the 
medical opinion necessary to resolve the appeal.

I.  Service Connection for PTSD

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2001).

The regulation pertaining to claims of entitlement to service 
connection for PTSD provides in pertinent part as follows:

Service connection for post- traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in- 
service stressor; and credible supporting 
evidence that the claimed in- service 
stressor occurred.  If the evidence 
establishes that the veteran  engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the  claimed 
in-service stressor.

38 C.F.R. § 3.304(f) (2001).

The veteran's claims file is devoid of a diagnosis of PTSD.  
He was diagnosed with schizophrenia in service.  He has 
maintained that diagnosis since.  VA examination of April 
2002 confirms that the veteran has schizophrenia and he does 
not have PTSD.

Establishment of the stressor, even based on combat, as here, 
is insufficient to establish entitlement to service-connected 
disability compensation.  The occurrence of a stressor is 
only one element of the proof of entitlement.  A current 
diagnosis and a link between the diagnosis and the stressor 
are also required.  38 C.F.R. § 3.304(f) (2001); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Entitlement to VA disability compensation requires the 
existence of a current disability.  Gilpin v. West, 155 F. 3d 
1353, 1356 (Fed. Cir. 1998) (service connection based on 
wartime service); Degmetich v. Brown, 104 F. 3d 1328, 1332 
(Fed. Cir. 1997) (service connection based on peacetime 
service).  The veteran's understanding of his psychiatric 
condition in service and thereafter as "shell shock" is 
understandable, but the veteran is a layman who lacks the 
expertise required to qualify his opinion as medical evidence 
of the sort necessary to establish his entitlement to service 
connection for PTSD.  Espiritu v. Derwinski, 2 Vet App. 492 
(1992).  The veteran's statement is not medical evidence of 
the current existence of PTSD, which is indispensable to his 
claim for service connection for PTSD.  It is not a basis to 
award service connection for PTSD.  The claim must be denied.



ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

